Exhibit 99.1 FIRST PACTRUST BANCORP, INC. ANNOUNCES 1st QUARTER 2012 RESULTS APRIL 30, 2012 APRIL 30, 2012 — Irvine, California — First PacTrust Bancorp, Inc. (“Bancorp” or the “Company”) (Nasdaq: BANC), the holding company for Pacific Trust Bank (“Bank”), announced today results for the quarter ended March 31, 2012.For the quarter ended March 31, 2012, the Company reported net income of $0.4 million. Pre-tax pre-provision income1 adjusted for other real estate owned (“OREO”) charges for the quarter was $1.1 million compared to a pre-tax pre-provision loss1 adjusted for OREO charges for the linked quarter ended December 31, 2011 of $15 thousand.Total assets increased by $84.0 million to $1.1 billion, or 8.4%, during the three month period ended March 31, 2012, and compares to the asset increase of $70.1 million, or 7.5%, during the three month period ended December 31, 2011.The growth during the first quarter of 2012 was due largely to $52.7 million of net loan growth, including $19.5 million in purchased loans, which was funded with $67.5 million growth in deposits during the quarter. The Company recorded a $0.7 million provision for loan losses during the first quarter of 2012 largely in support of the $57.2 million in loans originated by the Company during the first quarter of 2012 and an increase in general reserves to compensate for higher economic uncertainty. The Company made continued progress in resolving legacy problem assets and reported a $2.8 million, or 8.1%, reduction in total nonperforming assets, including all nonaccrual loans and OREO, to $31.2 million as of March 31, 2012 from $33.9 million as of December 31, 2011.As a percentage of total assets, nonperforming assets decreased to 2.9% as of March 31, 2012 from 3.4% as of December 31, 2011.During the first quarter of 2012, loans delinquent for more than 30 days declined by 62.5% to $7.0 million, or 0.8% of loans as of March 31, 2012, compared to $18.8 million, or 2.4% of loans as of December 31, 2011. Greg Mitchell, the Company’s Chief Executive Officer, commented “During the first quarter of 2012, the Company generated strong organic balance sheet growth, expanded our net interest margin and produced solid volumes of loans and core deposits.Margin expansion was also enhanced by the progress made during the first quarter on resolving problem assets as we reduced the levels of long-term delinquencies and troubled assets.Two other key developments occurred subsequent to the end of the quarter.Effective April 4, 2012, the Office of the Comptroller of the Currency (“OCC”) terminated the August 2009 Memorandum of Understanding between PacTrust Bank and the Office of Thrift Supervision (“OTS”).Finally, on April 23, 2012, we completed the public offering of $33.0 million of 7.5% senior notes due April 15, 2020.” 1 - See Section on Non-GAAP Financial Information FIRST QUARTER HIGHLIGHTS: Earnings Fundamentals Bancorp’s net interest income, before provision for loan losses, for the first quarter of 2012 was $8.9 million, $1.4 million higher than the $7.5 million recorded for the fourth quarter of 2011.Net interest margin also increased twenty-seven basis points to 3.65% for the quarter ended March 31, 2012, from 3.38% for the quarter ended December 31, 2011. The Bank’s average cost of funds was unchanged at 0.68% for the quarter ended March 31, 2012 when compared to the average cost of funds for the quarter ended December 31, 2011. The average cost of interest bearing deposits during the first quarter of 2012 declined one basis point to 0.66% when compared to the cost of interest bearing deposits for the quarter ended December 31, 2011 of 0.67%, which was largely driven by the Bank’s decision to extend maturities on deposit liabilities. The increase in net interest margin was driven by a twenty-eight basis point increase in the average yield on the Bank’s interest earnings assets to 4.24% for the quarter ended March 31, 2012 as compared to 3.96% for the quarter ended December 31, 2011.This increase was largely due to the increase of seventeen basis points in the average yield on loans from 4.55% during the fourth quarter 2011 to 4.72% during the first quarter 2012.The increase in net interest margin was also due to the $98 million increase in average loan balance outstanding during the first quarter of 2012 in comparison to the average loan balance outstanding during the fourth quarter 2011. This was partially offset by a decrease in average investment yields of twenty four basis points from 3.04% for the quarter ended December 31, 2011 to 2.80% for the quarter ended March 31, 2012. An increase in dividend income from the FHLB also helped increase the yield on average interest earning assets. The provision for loan losses for the first quarter of 2012 was $0.7 million, compared to the fourth quarter of 2011 provision of $4.1 million, a $3.4 million decline. Noninterest income for the first quarter of 2012 was $0.5 million, unchanged when compared to the results for the quarter ended December 31, 2011. Noninterest expense declined $3.0 million to $8.2 million for the first quarter of 2012 compared to fourth quarter of 2011 expense of $11.2 due largely to a $2.9 million decrease in OREO valuation allowance expense, partly offset by a $0.4 million increase in salaries and employee benefits due to the recording of $0.3 million of change in control payments to two employees. The net result, after taxes, was net income for the first quarter of 2012 of $0.4 million compared to the net loss of $5.6 million reported for the quarter ended December 31, 2011, which included a $1.3 million valuation allowance on the Company’s deferred tax asset. Bancorp’s subsidiary, Pacific Trust Bank, reported a net income of $1.0 million for the first quarter of 2012.The Bank’s first quarter income was driven by increased net interest income, reduction in provision for loan losses and reduction in noninterest expense. The Bank recorded a provision for loan losses of $0.7 million in the first quarter of 2012 largely in support of the Bank’s lending initiatives and an increase in general reserves to compensate for higher economic uncertainty.The Bank remained well-capitalized reporting as of March 31, 2012 Tier-1, Tier-1 Risk Based and Total Risk-Based capital ratios of 11.81%, 15.85% and 17.10%, respectively. Asset Quality: · Total nonperforming assets, including all nonaccrual loans and OREO, decreased $2.8 million to $31.2 million as of March 31, 2012 as compared to $33.9 million as of December 31, 2011, or 2.9 % and 3.4% of total assets respectively. · Non-performing loans, including all nonaccrual loans, decreased by $0.9 million, to $18.3 million as of March 31, 2012 from $19.3 million as of December 31, 2011, representing 2.2% and 2.4% of gross loans, respectively. · Loans delinquent 90 plus days, decreased by $5.2 million, to $2.6 million as of March 31, 2012 from $7.8 million as of December 31, 2011, representing 0.3% and 1.0% of gross loans, respectively. · OREO decreased $1.9 million to $12.8 million as of March 31, 2012 as compared to $14.7 million as of December 31, 2011, or 1.2% and 1.5% of total assets, respectively. · Total classified loans (defined as loans rated Loss, Doubtful or Substandard) decreased by $7.0 million, or 21.7%, from $32.5 million as of December 31, 2011, to $25.5 million as of March 31, 2012. · Loans delinquent 60 - 89 days decreased $1.7 million to $0.8 million during the three months ended March 31, 2012 from $2.5 million as of December 31, 2011. · The allowance for loan losses decreased from $12.8 million, or 1.6% of loans, as of December 31, 2011, to $11.2 million, or 1.3% of loans, as of March 31, 2012. The change in the allowance resulted from charge offs totaling $2.6 million, partially offset by a$0.7 million provision for loan losses largely in support of new loan production and an increase in general reserves to compensate for higher economic uncertainty.The charge offs were largely related to changes in reporting requirements for thrifts regulated by the OCC. Balance sheet and liquidity: · Total assets increased by $84.0 million (8.4%) for the three month period ended March 31, 2012. · Loans, net of allowance, totaled $828.3 million at March 31, 2012, compared to $775.6 million at December 31, 2011. Loan originations during the first quarter of 2012 totaled $57.2 million and compares favorably to $49.2 million in loan volume originated during the fourth quarter of 2011.Loans purchased during the first quarter of 2012 declined to $19.5 million as compared to the loan purchase volume of $58.0 million during the quarter ended December 31, 2011.These additions to the loan portfolio were offset by both schedule amortization and payoff of loans resulting in net loan growth of $52.7 million for the quarter ended March 31, 2012. · Securities available-for-sale at March 31, 2012 totaled $101.5 million compared to $101.6 million at December 31, 2011. · Total deposits were $853.8 million as of March 31, 2012 compared to $786.3 million as of December 31, 2011. Total deposit balances grew by $67.5 million (8.6%) for the three month period ended March 31, 2012. De novo branches opened in 2011 and 2012 accounted for approximately $24.9 million of the growth during the first quarter of 2012. · The Bank opened its newest branch in Tustin, CA on March 14, 2012.As previously reported, the Bank also opened its Santa Monica, CA branch on March 12, 2012. Dividend: · On March 1, 2012, Bancorp announced a quarterly dividend of $0.12 per common share paid on April 2, 2012 to shareholders of record as of March 12, 2012. Other Events · On March 5, 2012, Bancorp and the Bank moved its corporate headquarters to Irvine, California. · On March 7, 2012, the Company announced it will hold its annual shareholders’ meeting on May 21, 2012. · On March 12, 2012, the Company opened its branch location in Santa Monica, California. · On March 14, 2012, the Company opened its newest branch location in Tustin, California. · On April 5, 2012, the Company announced that the OCC terminated the August 2009 Memorandum of Understanding between the OTS and Pacific Trust Bank, effective April 4, 2012. · On April 23, 2012, the Company announced that it had completed the public offering of $33 million of 7.5% senior notes due April 15, 2020. CONFERENCE CALL INFORMATION First PacTrust Bancorp, Inc. will host a conference call at 11:00 a.m. PST (2:00 p.m. EST) on April 30, 2012, to discuss first quarter 2012 results as well as other matters. To access the conference call, please dial (866) 509-2785. The related presentation slides in PDF format will be available in the Annual Reports & Presentations section of the Company’s Investor Relations Web site at www.firstpactrustbancorp.com. For those unable to participate in the conference call, a recording of the call will be archived on the investor relations page of First PacTrust Bancorp’s website at www.firstpactrustbancorp.com for 90 days following the presentation. First PacTrust Bancorp, Inc. is the parent holding company of Pacific Trust Bank and is headquartered in Irvine, California. Pacific Trust Bank provides a full range of banking products and services designed for small- to mid-sized businesses and their owners, real estate professionals and individuals interested in a comprehensive relationship with their financial institution. Pacific Trust Bank began operations in 1941 and has since grown to $1.1 billion assets as of March 31, 2012. The financial institution is headquartered in Orange County, California and currently operates 14 deposit taking offices primarily serving San Diego, Orange, Riverside and Los Angeles counties and one loan production office in Los Angeles county. The Bank provides customers with the convenience of 28,000 fee-free ATM locations through the CO-OP ATM Network Additional information concerning First PacTrust Bancorp, Inc. can be accessed at www.firstpactrustbancorp.com. Forward-Looking Statements When used in this press release and in other public shareholder communications, in documents filed with or furnished to the Securities and Exchange Commission (the “SEC”), or in oral statements made with the approval of an authorized executive officer, the words or phrases “believe,” “will,” “should,” “will likely result,” “are expected to,” “will continue,” “is anticipated,” “estimate,” “project,” “plans,” “guidance” or similar expressions are intended to identify “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. You are cautioned not to place undue reliance on any forward-looking statements, which speak only as of the date made. These statements may relate to our future financial performance, strategic plans or objectives, revenue, expense or earnings projections, or other financial items. By their nature, these statements are subject to numerous uncertainties that could cause actual results to differ materially from those anticipated in the statements. Factors that could cause actual results to differ materially from the results anticipated or projected include, but are not limited to, the following: (i) the occurrence of any event, change or other circumstances that could give rise to the termination of the stock purchase agreement for the Company’s pending acquisition of Gateway Bancorp or the merger agreement for the Company’s pending acquisition of Beach Business Bank; (ii)the inability to complete the Gateway Bancorp or Beach Business Bank transaction due to the failure to satisfy each transaction's respective conditions to completion, including the receipt of regulatory approvals; (iii) risks that the Gateway Bancorp or Beach Business Bank transaction disrupts current plans and operations, the potential difficulties in customer and employee retention as a result of the pending transactions and the amount of the costs, fees, expenses and charges related to the proposed transactions; (iv) continuation or worsening of current recessionary conditions, as well as continued turmoil in the financial markets; (v) the credit risks of lending activities, which may be affected by further deterioration in the real estate markets, may lead to increased loan delinquencies, losses and nonperforming assets in our loan portfolio, and may result in our allowance for loan losses not being adequate to cover actual losses and require us to materially increase our loan loss reserves; (vi) the quality and composition of our securities portfolio; (vii) changes in general economic conditions, either nationally or in our market areas; (viii) changes in the levels of general interest rates, and the relative differences between short- and long-term interest rates, deposit interest rates, our net interest margin and funding sources; (ix) fluctuations in the demand for loans, the number of unsold homes and other properties and fluctuations in commercial and residential real estate values in our market area; (x) results of examinations of us by regulatory authorities and the possibility that any such regulatory authority may, among other things, require us to increase our allowance for loan losses, write-down asset values, increase our capital levels, or affect our ability to borrow funds or maintain or increase deposits, which could adversely affect our liquidity and earnings; (xi) legislative or regulatory changes that adversely affect our business, including changes in the interpretation of regulatory capital or other rules; (xii) our ability to control operating costs and expenses; (xiii) staffing fluctuations in response to product demand or the implementation of corporate strategies that affect our work force and potential associated charges; (xiv) errors in our estimates in determining fair value of certain of our assets, which may result in significant declines in valuation; (xv) the network and computer systems on which we depend could fail or experience a security breach; (xvi) our ability to attract and retain key members of our senior management team; (xvii) costs and effects of litigation, including settlements and judgments; (xviii) increased competitive pressures among financial services companies; (xix) changes in consumer spending, borrowing and saving habits; (xx) adverse changes in the securities markets; (xxi) earthquake, fire or other natural disasters affecting the condition of real estate collateral; (xxii) the availability of resources to address changes in laws, rules or regulations or to respond to regulatory actions; (xxiii) inability of key third-party providers to perform their obligations to us; (xxiv) changes in accounting policies and practices, as may be adopted by the financial institution regulatory agencies or the Financial Accounting Standards Board or their application to our business or final audit adjustments, including additional guidance and interpretation on accounting issues and details of the implementation of new accounting methods; (xxv) war or terrorist activities; and (xxvi) other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing, products and services and the other risks described from time to time in documents that we file with or furnish to the SEC.You should not place undue reliance on forward-looking statements, and we undertake no obligation to update any such statements to reflect circumstances or events that occur after the date on which the forward-looking statement is made. Non-GAAP Financial Information: This presentation contains certain financial information determined by methods other than in accordance with accounting principles generally accepted in the United States (“GAAP”). This non-GAAP financial measures include pre-tax pre-provision income/(loss) adjusted for OREO charges. Management believes that this non-GAAP financial measure is useful because it enables investors to assess the Company’s ability to generate capital to cover losses through a credit cycle. Reconciliations of the non-GAAP measures to the comparable GAAP measures is provided below (dollars in thousands): For the Quarter ended 3/31/2012 For the Quarter ended 12/31/2011 For the Quarter ended 3/31/2011 Net income $ $ ) $ Add: Income tax expense (benefit) 93 ) Add: Provision for loan losses 0 Pre-tax pre-provision income (loss) $ $ ) $ Add: Valuation allowance expense for OREO 14 Add: (Gain) loss on sale of OREO ) ) Add: OREO operating expense, net of rental income ) Pre-tax pre-provision income (loss), adjusted for OREO charges $ $ ) $ SELECTED DETAIL ON LOAN QUALITY AND RISK Non-performing Loans. The Company considers all loans on nonaccrual as non-performing.The following table is a summary of our non-performing loans, including non-performing restructured loans at March 31, 2012 and December31, 2011 (dollars in thousands). Non-performing loans at March 31, 2012 and December31, 2011 totaling $17.1 million and $16.3 million, respectively, were net of specific reserve allocations of $1.2 million and $2.9 million, respectively. Other real estate owned at March 31, 2012 and December31, 2011, totaling $12.8 million and $14.7 million were net of specific reserve allocations of $3.3 million and $4.1 million, respectively. At March31, At December31, Nonperforming loans Commercial: Commercial and industrial $
